                Case 2:19-cv-01772-RSL Document 41 Filed 05/12/20 Page 1 of 2



 1                                                     THE HONORABLE ROBERT S. LASNIK

 2

 3

 4
 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE
10 SAFECO INSURANCE COMPANY OF
   AMERICA, a New Hampshire insurance                 No. 2:19-cv-01772-RSL
11 company,
                                                      ORDER GRANTING PLAINTIFF SAFECO
12                        Plaintiff,                  INSURANCE COMPANY OF
                                                      AMERICA’S MOTION TO STAY
13         v.
14 SIGURD J. HANSEN, an individual, and
   MELISSA ECKSTROM, an individual,
15
                   Defendants.
16

17

18         This matter comes before the Court on Plaintiff Safeco Insurance Company of
19 America’s (“Safeco”) Motion to Stay. The motion is unopposed. Being fully informed, it is

20 hereby ORDERED that Safeco’s Motion to Stay is GRANTED. This case is hereby STAYED.

21         The Clerk of Court is directed to enter a statistical termination in the above-captioned
22 matter for the sole purpose of removing the case from the Court’s active caseload. Within

23 fourteen days of the final adjudication of the underlying state court action, Eckstrom v. Hansen,

24

25 //

26

     ORDER GRANTING PLAINTIFF SAFECO INSURANCE COMPANY’S              PAGE 1
     MOTION TO STAY
             Case 2:19-cv-01772-RSL Document 41 Filed 05/12/20 Page 2 of 2



 1 King County Superior Court Cause No. 16-2-12120-9, the parties shall file a joint status report

 2 indicating whether further proceedings are necessary in this action and, if so, when the matter

 3 will be ready for trial.

 4
 5         Dated this 12th day of May, 2020.
 6                                             A
                                               ROBERT S. LASNIK
 7                                             UNITED STATES DISTRICT JUDGE
 8

 9

10
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     ORDER GRANTING PLAINTIFF SAFECO INSURANCE COMPANY’S            PAGE 2
     MOTION TO STAY
